Citation Nr: 0619654	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-35 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Chapter 30, Title 38, United 
States Code, education benefits calculated in the amount of 
$728.29 was properly created.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The appellant had active military service from October 1998 
to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Muskogee, Oklahoma.  After the appellant was notified of his 
overpayment of VA educational benefits in the amount of 
$728.29, he filed a notice of disagreement in August 2004.  
In September 2004, a statement of the case was issued, and in 
October 2004, the appellant submitted his substantive appeal.                 

Statements from the appellant in his notice of disagreement 
and substantive appeal clearly raised the issue of 
entitlement to waiver of recovery of the overpayment 
calculated in the amount of $728.29, but this matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate action.   


FINDINGS OF FACT

1.  In April 2004, the appellant's educational institution 
certified that he was enrolled in 3 credit hours of 
undergraduate courses for the period of time from May 17, 
2004 to June 4, 2004, and 3 credit hours of undergraduate 
courses for the period of time from June 7, 2004 to July 9, 
2004.  

2.  The appellant was awarded Chapter 30 education benefits 
for the entire month of June 2004.  

3.  The appellant did not attend classes during the period of 
time from June 7, 2004 to July 9, 2004.  

4.  The RO retroactively terminated the appellant's Chapter 
30 education award creating an overpayment calculated in the 
amount of $728.29.      

CONCLUSION OF LAW

An overpayment of educational assistance benefits paid 
pursuant to Chapter 30, Title 38, United States Code, in the 
amount of $728.29, was properly created.  38 U.S.C.A. 
§§ 3014, 3034, 3680 (West 2002); 38 C.F.R. §§ 21.7135(e) 
(2005).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
However, the VCAA does not apply to the issue at hand.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  The statute at 
issue in this appeal is found in Chapter 30 of Title 38 of 
the U.S. Code, which concerns special provisions relating to 
VA benefits.  The notice and duty-to-assist provisions of the 
VCAA are relevant to a different chapter of Title 38, and do 
not apply to this appeal.  See generally Smith (Claudus) v. 
Gober, 14 Vet. App. 227, 230 (2000).

The basic facts in this case are not in dispute.  The 
appellant was entitled to the receipt of educational 
assistance benefits under the provisions of Chapter 30, Title 
38, United States Code.  In April 2004, the RO electronically 
received VA Form 22-1999 (Enrollment Certification) from the 
appellant's educational institution, reflecting the 
appellant's enrollment in 3 credit hours of undergraduate 
courses for the period of time from May 17, 2004 to June 4, 
2004.  The form also reflected the appellant's enrollment in 
3 credit hours of undergraduate courses for the period of 
time from June 7, 2004 to July 9, 2004.  Based upon this 
information, the RO awarded educational assistance benefits 
to the appellant for the aforementioned enrollment periods.         

In a VA Form 22-1999b-3, Notice of Change in Student Status, 
electronically received by the RO on June 7, 2004, it was 
noted that the appellant dropped his class on May 25, 2004, 
before the beginning of the session, and that the withdrawal 
was effective from June 7, 2004.  Thus, in an undated VA Form 
22-8979 (WAVE), it was reported that the appellant had zero 
credits for the period of time from June 7, 2004 to June 30, 
2004, because he had withdrawn from all of his classes on 
June 7, 2004.  Based upon this revised information, the RO 
subsequently informed the appellant that his award of 
educational assistance benefits had been retroactively 
adjusted, which resulted in the creation of an overpayment in 
the amount $728.29.      

In August 2004, the appellant submitted his notice of 
disagreement to the RO's notice of overpayment.  The 
appellant indicated that he had enrolled at his educational 
institution for the Summer II session for 3 credits for the 
period of time from June 7, 2004 to July 9, 2004.  He 
reported that he had also enrolled at his educational 
institution for the Summer III session for the period of time 
from July 12, 2004 to August 13, 2004.  The appellant noted 
that he subsequently dropped the Summer II and III sessions 
and never attended classes for those terms.  However, the 
appellant stated that on the "WAVE system," he started 
getting notices to certify his enrollment because he was 
enrolled for the Summer II and III sessions.  Thus, according 
to the appellant, he sent a VA counselor an electronic 
message using the "WAVE question link" and explained his 
situation, and the counselor wrote back and stated that he 
should go ahead and certify the month of July as a full time 
student.  The appellant indicated that the counselor 
explained to him that he was still a full time student even 
though he had dropped the Summer II and Summer III sessions.  
Therefore, according to the appellant, given that the debt 
was created because he relied upon misinformation provided by 
VA, he was disputing the debt in the amount of $728.29 
because the creation of the debt was not due to any fault of 
his own.              

The issue before the Board is whether the $728.29 overpayment 
that resulted from the RO's reduction of the appellant's 
Chapter 30 benefits was properly created.  The Board has 
thoroughly reviewed the appellant's contentions in 
conjunction with the facts of this case, as well as all 
applicable statutory and regulatory provisions.  Based upon 
this review, the Board concludes that the RO properly reduced 
the benefits at issue, thereby resulting in the overpayment 
in dispute.         

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3104; 38 C.F.R. § 21.7070 (2005).  VA will pay 
educational assistance to an eligible veteran while he is 
pursuing approved courses in a program of education.  
38 C.F.R. § 21.7130 (2005).     

With respect to the effective date of reduction or 
discontinuance of educational assistance, if the veteran or 
servicemember, for reasons other than being called or ordered 
to active duty, withdraws from all courses or receives all 
nonpunitive grades, and in either case there are no 
mitigating circumstances, VA will terminate or reduce 
educational assistance effective the first date of the term 
in which the withdrawal occurs or the first date of the term 
for which nonpunitive grades are assigned.  If the veteran or 
servicemember withdraws from all courses with mitigating 
circumstances or withdraws from all courses such that a 
punitive grade is or will be assigned for those courses or 
the veteran withdraws from all courses because he or she is 
ordered to active duty, VA will terminate educational 
assistance for residence training as of the last date of 
attendance; and for independent study, the official date of 
change in status under the practices of the educational 
institution.  38 C.F.R. § 21.7135(e) (2005).

VA will not pay benefits for a course from which the veteran 
withdraws or receives a nonpunitive grade unless the 
following conditions are met: (1) the veteran withdraws 
because he is ordered to active duty; or (2) all of the 
following criteria are met: (i) there are mitigating 
circumstances; and (ii) the veteran or servicemember submits 
a description of the mitigating circumstances in writing to 
VA within one year from the date VA notifies the veteran or 
servicemember that he or she must submit a description of the 
mitigating circumstances, or at a later date if the veteran 
or servicemember is able to show good cause why the one-year 
time limit should be extended to the date on which he or she 
submitted the description of the mitigating circumstances; 
and (iii) the veteran or servicemember submits evidence 
supporting the existence of mitigating circumstances within 
one year of the date that evidence is requested by VA, or at 
a later date if the veteran or servicemember is able to show 
good cause why the one-year time limit should be extended to 
the date on which he or she submitted the evidence supporting 
the existence of mitigating circumstances.  38 U.S.C.A. 
§§ 3034, 3680; 38 C.F.R. § 21.7139 (2005).           


Examples of qualifying mitigating circumstances include: 
illness in the individual or his family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require him to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  See 38 C.F.R. § 21.4136(b) (2005).   

The appellant is not challenging the actual amount of the 
overpayment at issue, nor is he challenging the date of the 
retroactive reduction of his educational assistance benefits 
for the enrollment period at issue.  See 38 C.F.R. 
§§ 21.7135, 21.7136.  Rather, as set out above, he argues 
that it would be unfair for VA to recoup monies paid to him, 
given that the debt was created because he relied upon 
misinformation provided by VA.  

In this case, there does not appear to be any dispute that 
the appellant did not attend classes between June 7, 2004 and 
June 30, 2004, and that he had been paid education benefits 
for the entire month of June.  A threshold requirement for 
receiving educational assistance from the VA is actual 
attendance in a program of training.  Clearly, the appellant 
was not attending classes during the time frame between June 
7, 2004 and June 30, 2004, and thus, was not entitled to 
educational assistance during that period of time.  The 
appellant was only due payment for June 1, 2004, through June 
4, 2004.  Therefore, the RO retroactively terminated the 
appellant's education award creating an overpayment 
calculated in the amount of $728.29.  

In this case, there is no evidence to indicate that the 
appellant had to withdraw from courses due to a return to 
active duty.  Further, the appellant has submitted no 
evidence to indicate that there were any mitigating 
circumstances such as those listed at 38 C.F.R. § 21.4136(b), 
and there is nothing else of record to support a finding of 
mitigating circumstances in this case.  To the extent that 
the appellant contends that the debt was created because he 
relied upon misinformation provided by VA, and as such, it 
would be unfair for VA to recoup monies paid to him because 
the debt was not due to any fault of his own, governing laws 
and regulation do not permit the Board to accept such as a 
mitigating circumstance similar to those listed in VA 
regulations.  The appellant was, in fact, paid educational 
assistance benefits for a particular period, June 7, 2004 to 
June 30, 2004, for which he should have received no benefits 
in light of his complete withdrawal from courses for that 
time for no qualifying reason under VA law.  The arguments 
raised by the appellant regarding unfairness apply to whether 
he deserves a waiver of recovery of the calculated 
overpayment, not the creation or validity of that debt.  As 
indicated above, the matter of waiver of recovery of the 
overpayment is not before the Board because it has not been 
prepared for appellate review.  

Therefore, the Board must conclude that the reduction of 
educational assistance benefits in this case was proper, as 
there are no statutory or regulatory provisions that allow 
the appellant to retain educational assistance benefits for 
classes that he did not attend.  Based upon the foregoing, 
the Board concludes that the RO properly reduced the benefits 
at issue, thereby resulting in the overpayment in dispute.  
The law is clear that the purpose of the VA educational 
assistance programs is to provide for the pursuit of 
education, and in this case, the appellant received benefits 
for education that he did not pursue.  Accordingly, his 
appeal must be denied based upon a lack of legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit).


ORDER

The overpayment of Chapter 30 educational assistance benefits 
calculated in the amount of $728.29 was properly created and 
the appeal is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


